Order unanimously affirmed with costs. Memorandum: Supreme Court properly granted plaintiffs motion for partial summary judgment on the first cause of action against Petro Chemical Funding, Inc., and 473 East Delevan, Inc. (defendants), alleging an account stated. Plaintiff met its initial burden of submitting evidentiary proof in admissible form that defendants received and retained plaintiff’s accounts without objection within a reasonable time (see, Werner v Nelkiri, 206 AD2d 422, 423; Jim-Mar Corp. v Aquatic Constr., 195 AD2d 868, 869, lv denied 82 NY2d 660; Shea & Gould v Burr, 194 AD2d 369, 370-371) and made partial payments on those accounts (see, Battista v Radesi, 112 AD2d 42). Defendants’ conclusory allegations of protest are insufficient to defeat plaintiffs motion (see, Shea & Gould v Burr, supra, at 371). (Appeal from Order of Supreme Court, Erie County, Sedita, Jr., J.—Summary Judgment.) Present—Green, J. P., Pine, Wesley, Callahan and Davis, JJ.